Case: 22-30082     Document: 00516519851         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-30082
                                Summary Calendar                            FILED
                                                                     October 25, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Dondurius O. Scott,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:21-CR-98-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Dondurius O. Scott pleaded guilty to possession of a firearm by a
   convicted felon. The district court determined that Scott’s base offense level
   was 26 pursuant to U.S.S.G. § 2K2.1(a)(1) because Scott had two prior felony
   convictions for crimes of violence. The district court sentenced Scott to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30082      Document: 00516519851          Page: 2   Date Filed: 10/25/2022




                                    No. 22-30082


   105 months of imprisonment and three years of supervised release. Scott
   challenges the district court’s calculation of his base offense level under
   § 2K2.1(a)(1), asserting that his Louisiana conviction for conspiracy to
   commit second degree murder did not constitute a crime of violence under
   U.S.S.G. § 4B1.2(a)(1), which defines a crime of violence as having as an
   element the use, attempted use, or threatened use of physical force against
   another.
          If preserved, we would review Scott’s challenge to the application of
   the sentencing guidelines de novo. United States v. Jones, 752 F.3d 1039,
   1040 (5th Cir. 2014). As Scott failed to preserve his challenge for appellate
   review, we will review the issue for plain error only. See Puckett v. United
   States, 556 U.S. 129, 135-36 (2009). When classifying a prior conviction
   under the sentencing guidelines, courts use the categorical approach and
   compare the elements of the prior conviction to the elements of a qualifying
   conviction. Descamps v. United States, 570 U.S. 254, 260-61 (2013). When a
   statute contains divisible, alternative elements, and one or more elements
   does not correspond to the elements of the qualifying offense, we may use the
   modified categorical approach and consider certain documents to determine
   which alternative element formed the basis of the prior conviction. Id. at 257,
   261-62. Louisiana Revised Statute Annotated § 14:30.1(A) allows that
   second degree murder may be committed without a specific intent to kill or
   inflict harm.    Under Louisiana Revised Statute Annotated § 14:26,
   conspiracy requires the specific intent to commit the underlying crime. We
   have not addressed the interplay between the Louisiana offenses of second
   degree murder and conspiracy. Accordingly, Scott cannot establish that the
   district court plainly erred in finding that his 2015 conspiracy conviction was
   a crime of violence and sentencing him accordingly. See United States v.
   Evans, 587 F.3d 667, 671 (5th Cir. 2009).
          AFFIRMED.



                                         2